     Case 2:16-cr-00210-KM Document 41 Filed 04/12/21 Page 1 of 5 PageID: 306




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA
                                                      Crim No. 16-210 (KM)
         v.
                                                      OPINION and ORDER

    Quanir TERRY,


                           Defendant



KEVIN MCNULTY, U.S.D.J.:
        By opinion and order filed June 17, 2020, I denied the motion of the
defendant, Quanir Terry, for compassionate release under 18 U.S.C. §
3582(c)(1)(A). (“Opinion”, DE 39). Now before the court is Mr. Terry’s motion for
reconsideration of that decision. (DE 40) Familiarity with the earlier decision is
assumed; I do not repeat here the facts or analysis. 1
        My reasoning of my earlier ruling was essentially as follows. Mr. Terry,
incarcerated at Allenwood Federal Correctional Complex, 2 was serving a
sentence of 110 months for dealing in heroin while in possession of a loaded
handgun. His criminal record, at the age of 26, encompassed six prior felony
convictions.
        Allenwood had implemented protocols intended to inhibit spread of the
disease. At the time (June 2020) the testing that had occurred had not revealed


1      This motion was filed some six months after the court’s ruling. In the analogous
context of a civil case, a motion for reconsideration must ordinarily be filed within 14
days, and will be granted only under limited circumstances. See D.N.J. Local Civ. R.
7(f). What Mr. Terry is arguing in this criminal matter, however, is that the
circumstances have changed. I therefore will not impose any time limit or threshold
substantive bar to review, but will consider the motion directly on the merits.
2      Although he is now at FCI Allenwood Medium, he was then at the higher
security USP Allenwood. See infra.

                                           1
    Case 2:16-cr-00210-KM Document 41 Filed 04/12/21 Page 2 of 5 PageID: 307




any currently active infections at the Allenwood low and medium security
facilities. Although a young man, Mr. Terry had a medical condition, type 2
diabetes, recognized by the CDC as a COVID-19 risk factor; he also had
hypertension, though not at a severity level that is recognized as a risk factor.
Prison medical records revealed that these conditions were being regularly
treated and were under control. At some point, apparently in 2019,
noncompliance with an insulin regimen was a problem, and more recently he
had regained weight that he had lost. All in all, I did not find the circumstances
to be extraordinary and compelling.
       I then considered the applicable sentencing factors of 18 U.S.C. §
3553(a)(1). See 18 U.S.C. § 3582(c)(1)(A). The nature of the offense, involving
drugs and a loaded gun (but no acts of violence), suggested the need for
punishment and deterrence. His criminal record, and commission of one
offense while on probation, also weighed against release. At the time, he had
some 41 months to go until his presumptive release date. On the positive side,
I noted that Mr. Terry was intelligent and civil; that he had obtained his GED;
that he had no record of disciplinary infractions while incarcerated; and that
he had taken positive steps to change his life. On balance, I nevertheless found
that the § 3553 factors would weigh against release.
       In support of his focused and clear motion for reconsideration, Mr. Terry
raises three essential points. I discuss them in turn.
       (a)   Mr. Terry notes that my prior decision contains a factual mistake.
Specifically, he writes that, at the time of the motion, he was confined at USP
Allenwood, which at the time had four COVID-19 cases. Only later, in October
2020, was he transferred to FCI Allenwood Medium, which was suffering an
outbreak of COVID-19 cases. 3


3      The Federal Correctional Complex at Allenwood comprises three institutions.
USP Allenwood is the highest security institution of the three..
https://www.bop.gov/locations/institutions/alp/ . FCI Allenwood Medium,
https://www.bop.gov/locations/institutions/alm/, and FCI Allenwood Low,
https://www.bop.gov/locations/institutions/alf/, are the corresponding medium and
low security facilities. USP Allenwood houses approximately 498 inmates, FCI
                                         2
    Case 2:16-cr-00210-KM Document 41 Filed 04/12/21 Page 3 of 5 PageID: 308




       Defendant’s motion correctly stated that he was confined at USP
Allenwood, not FCI Allenwood. His motion did not state, however, that there
had been any COVID-19 cases reported at USP Allenwood, and it appears that
there were not. The government’s response reported that there had been no
reported COVID-19 cases at USP Allenwood as of June 9, 2020, citing the
Bureau of Prisons website. (DE 38 at 11 (“USP Allenwood has yet to have a
single positive case inside its facility. See Bureau of Prisons COVID-19 Cases,
available at https://www.bop.gov/ coronavirus (accessed on June 9, 2020)”). It
is true that my decision mistakenly reported the COVID-19 figure from the FCI
Allenwood Medium and Low facilities. Accuracy is important, and I sincerely
appreciate the correction. But the figure which I reported was likewise zero. 4
       Mr. Terry now states that there were actually four COVID-19 cases at
USP Allenwood at the time of my decision. Assuming that is true, the difference
between zero and four reported cases would have made little or no difference to
my decision. At any rate, on reconsideration, I will consider the current
conditions.
       Currently, COVID-19 rates at the Allenwood complex are as follows:
Facility            Inmates Staff     Inmate Staff           Inmates      Staff
                    Positive Positive Deaths Deaths          recovered    recovered
Allenwood Low FCI          0      0        0          0      282          19
Allenwood Medium FCI 0            1        0          0      533          49
Allenwood USP              0      2        1          0      130          32 5


       (b)    Mr. Terry reports that, as of December 18, 2020, he tested positive
for COVID-19, and he fears the consequences for someone with his health


Allenwood Medium approximately 1137 inmates, and FCI Allenwood Low
approximately 904 inmates.
4      My opinion cross-checked the figures against local newspaper accounts. One
related that a recently-resigned staff member had tested positive for the virus; another
noted that a transferee inmate had an elevated temperature and was referred for
testing.
5      Source: https://www.bop.gov/coronavirus/

                                           3
    Case 2:16-cr-00210-KM Document 41 Filed 04/12/21 Page 4 of 5 PageID: 309




conditions. He blames the prison authorities for transferring him from the USP
to the FCI Medium facility, where, he believes, he contracted the virus. He does
not report any adverse health consequences, however. Nor does he report any
COVID-19 symptoms or treatment. For all that appears from his motion, he,
like millions of people outside of prison, has tested positive for exposure to the
virus.
         The figures reported above, and particularly the number of “recovered”
cases, indicate that all components of the Allenwood complex, including FCI
Allenwood Medium, suffered a serious COVID-19 outbreak sometime after I
filed my earlier decision. 6 Unfortunately, Mr. Terry became one of the positive-
case statistics, and he is highly critical of the prison authorities for transferring
him to FCI Medium, where rates were higher. Compassionate release, however,
is not designed to punish actions of the prison authorities, but to accommodate
prisoners whose circumstances are demonstrated to be extraordinary and
compelling. In the context of this pandemic, Mr. Terry’s situation does not
exceed the bounds of the usual.
         The silver lining to Mr. Terry’s exposure to COVID-19, if I may put it that
way, is that he may now enjoy greater immunity from further infection. (I have
no expert evidence before me on that issue.) But even if not, the BOP reports
that at the Allenwood complex, which houses about 2500 prisoners, 980
inmate vaccinations have already been completed, and that vaccinations are
ongoing. 7 That rate (approximately 39% of the total inmate population) is
higher than that for, e.g., the population of New Jersey, the location to which
Mr. Terry seeks release. See https://covid19.nj.gov/forms/datadashboard
(completed vaccination rate of approximately 24%).




6       It may be that, to some extent, the apparent outbreak reflects increased testing.
It is undisputed, at any rate, that many more cases of infection were detected after
June 2020.
7     https://www.bop.gov/coronavirus/ In the case of a two-dose procedure,
vaccinations are reported as complete only when both doses have been administered.

                                            4
  Case 2:16-cr-00210-KM Document 41 Filed 04/12/21 Page 5 of 5 PageID: 310




      (c)    Less significantly, Mr. Terry takes issue with the medical evidence
of noncompliance with his insulin medication and his doctor’s advice to lose
weight. The insulin, he says, was not working, and it was difficult to maintain
weight loss on a prison diet, particularly with limited opportunities to exercise.
He disputes that certain items marked on the prison menu as “heart healthy”
should be considered such. To be clear, I was not imposing a requirement of
weight loss; many, in and out of prison, find that extremely difficult. Nor am I
equipped to second-guess medical judgments about insulin dosage. My main
point was that these medical conditions were not being neglected, but were the
subject of ongoing treatment.
      These factors, alone or in combination, do not persuade me that Mr.
Terry’s situation has risen to the level of extraordinary and compelling.
      The applicable § 3553(a) factors, moreover, continue to weigh heavily
against release. I adhere to my prior decision.
                                     ORDER
      Accordingly, for the reasons expressed above,
      IT IS this 12th day of April, 2021
      ORDERED that the motion (DE 40) to reconsider denial of compassionate
release is DENIED.


                                               /s/ Kevin McNulty
                                               _____________________________
                                               KEVIN MCNULTY
                                               United States District Judge




                                           5
